Citation Nr: 1209000	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  07-03 619	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a back disorder, claimed as spasms.

REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran/appellant had active service in the United States Army from March 1953 to March 1955. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied the Veteran/appellant's claims of entitlement to service connection for bilateral hearing loss, hypertension and back spasms.

In September 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In November 2009, the Board granted a motion to advance the case on the Board's docket due to the Veteran/appellant's advanced age.  

Thereafter, in a decision issued in November 2009, the Board denied the Veteran/appellant's claims for service connection for hypertension and back spasms; the Board also remanded the claim for service connection for bilateral hearing loss.  The Board again remanded the bilateral hearing loss service connection claim in January 2011.  The Veteran/appellant appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court issued a Memorandum Decision that vacated those portions of the November 2009 Board decision that denied service connection for hypertension and back spasms and remanded those two claims for further development and readjudication.  In December 2011, the Board remanded those two claims to the RO for further development and readjudication.


FINDING OF FACT

On January 20, 2012, the Veteran/appellant's attorney notified the Board and the VA Regional Office in Waco, Texas that the Veteran/appellant had died in December 2011.


CONCLUSION OF LAW

Due to the death of the Veteran/appellant, the Board has no jurisdiction to adjudicate the merits of the bilateral hearing loss, hypertension and back spasms service connection claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran/appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran/appellant and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of any one of the three claims on appeal or to any derivative claim brought by a survivor of the Veteran/appellant.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA Regional Office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


